Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, and 8-22 are pending for examination.
Claim Rejections - 35 USC § 112
The rejection of claims 10-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendment to the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “a magnetic viral particle set forth in claim 1, wherein the magnetic viral particle carries a photosensitizer.”  This statement is vague and indefinite, because the magnetic viral particle as set forth in claim 1 comprises already comprises a photosensitizer.  It is unclear if the magnetic viral particle of claim 10 includes an additional photosensitizer, or if it comprises only a single photosensitizer.
Claims 11-12 are rejected as being dependent upon a rejected base claim.



Claim Rejections - 35 USC § 102
The rejection of claims Claim(s) 1-3, and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Biomaterials, 2011, Vol.32, pages 8654-8662), is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claim(s) 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Almstätter et al. is withdrawn in response to Applicant’s amendment to the claims.
Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. Applicant’s traversed the instant rejection on the grounds that “Gomez teaches away from the use of photosensitizers, and the magnetic viral particle comprising a photosensitizer recited in claim 1 exhibits unexpected results.” Contrary to Applicant’s assertions, the passage referenced on page 30, last line of the first ¶, was not describing the ability of AAV conjugates to magnetic nanoparticles to deliver a photosensitizer in vivo. The passage referred to by Applicants described the ability of  Sendai virus coated maghemite particles to be used to as a gene delivery vehicle, and not to AAV conjugates.  Regarding AAV delivery, Gomez described the teachings of Mah et al., wherein “large microspheres transported AAV in bulk, and were hypothesized to deliver concentrated payloads faster in vitro, and slow the circulation speed of the AAV in vivo to increase exposure to tissues (Figure 1.8).  There is no teaching away from the use of magnetic viral particles used to deliver photosensitizers as suggested by Applicants.
Additionally, Applicants argued that “a person of ordinary skill in the art would not be motivated to use magnetic viral particles for therapeutic gene delivery,” because of the statement that “[m]agnet-mediated viral gene delivery has virtually stopped since the early 2000s” by Gomez. However, in response to this argument an updated search of the amended claims revealed the Peyman reference published in 2016.   Peyman teaches a nanoparticle associated with a virus, e.g., a modified virus, a tumoricidal virus, and/or an adeno-associated virus (AAV).  (See ¶ [0026]).
[0145] In one embodiment, nanoparticles are conjugated with a virus such as adeno-associated virus (AAV) for gene delivery. This embodiment enhances success of viral gene delivery by creating, initially, a weakened area in the thermally-damaged targeted cell membrane. The gene can be delivered in a localized organ, e.g., eye, CNS, heart, spinal cord, peripheral nerves; the gene can be inhaled; the gene can be locally injected or systemically administered for treatment of tumors, infection diseases, degenerative diseases (e.g., Alzheimer's disease, Parkinson's disease), spinal cord injuries, and peripheral nerve injuries; the gene can be introduced in vitro to cells in culture to manipulate DNA of stem cells using a CRISPR/cas9 complex or to enhance function prior to patient administration.

[0102] In one specific embodiment of this general embodiment, the aptamer and nanoparticle and/or quantum dot complex may contain a photosensitizer to effect phototherapy, in addition to hyperthermal therapy.

[0162] One embodiment is a composition of a nanoparticle that is conjugated to an ACPP. The nanoparticle may be cleavably conjugated to the ACPP by, e.g., a linker (e.g., at least ethylene glycol moiety or a (poly)ethylene glycol moiety). In one embodiment, the nanoparticle is labeled with a label such as a fluorescent moiety, chemiluminescent moiety, etc. In one embodiment, the ACPP is labeled with a polycationic cell-penetrating peptide (CPP).

Peyman, as described above,  provides clear suggestion and motivation for the person of ordinary skill in the art to design AAV conjugated to nanoparticles for use in gene delivery.  Peyman further suggests that the nanoparticle comprises a photosensitizer, such that the conjugate could be used in a method for phototherapy.  
Contrary to Applicant’s assertions, Peyman, in addition to Gomez and the additional cited references, in combination, render obvious the limitations recited in the instant claims.  
Additionally, Applicants argued that “the claimed magnetic viral particles containing a photosensitizer exhibit unexpected results.”  Contrary to Applicant’s assertions, the instant claims are not limited to the particular ironized AAV2-KillerRed particles used in combination with a  magnetic field and light applied to tumors as used in the examples of the specification to achieve the “unexpected results” argued by Applicants. Therefore, Applicant’s showing is not commensurate in scope with the claimed invention.
Applicant’s arguments are not sufficient to overcome the pending rejection.  See the modified rejection set forth below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 8-22 stand rejected under 35 U.S.C. 103 as being unpatentable over Almstätter et al. and Kim et al. (as applied above) in view of Everts et al. and Weissleder et al. (US2017/0216463A1), Byrne et al. (2013),  Gomez (2016), Peyman (US2016/022976A1)  and Bulina et al. (2005).
Kim et al. (2011) discloses a 6xHis AAV/NiStNP complex comprising a 6xHis AAV (hexa-histidine adeno-associated virus) vector bound to a streptavidin-coated superparamagnetic iron oxide nanoparticle (SPION) conjugated to biotin-NTA-Ni (NiStNPs, Ni-nitrilotriacetic acid-biotin-streptavidin-SPION complex) (see abstract; Materials and methods; pages 8656-8657; figures 1-2). The additional feature of claim 2 is identical to the disclosure of Kim et al. in the 6xHis  AAV vector bound to the streptavidin-coated superparamagnetic iron oxide nanoparticle (SPION) (see abstract; Materials and methods; pages 8656-8657; figures 1-2)
 Regarding claim 3, Kim et al. teach that the magnetic oxide nanoparticles were approximately 100-120 nm in diameter, see page 8658, which discloses that “[T]he particle sizes
were approximately 100-120 nm, which is consistent with the dynamic light scattering analysis
shown in Fig. 2C.”
Almstätter et al. teach a complex made of adenovirus and iron oxide nanoparticles used for the therapy of cancer (see Abstract). A magnetic oxide nanoparticle is accepted to have a diameter of the range of 1-100 nm from the description of Experimental, Figure 2, and Figure 1. In one embodiment the magnetic nanoparticles of this references have a core diameter of 9.0 nm and 6.7
nm., see Results at page 672.
Almstätter et al. teach a virion chemically conjugated to a magnetic nanoparticle, as stated in the above rejection of claims 1-5.  Kim et al. teach an AAV particle conjugated to a magnetic nanoparticle, as applied to claims 1-3 and 5-6.  However, these references do not teach wherein the viral particle is linked to the nanoparticle via a cross-linked by reacting a carboxylic acid with an activating agent to produce an amine-reactive NHS ester, as set forth in claims 13-19.
Everts et al. teach a coupling method which combines a metal nanoparticle and a virus.  The method of Everts et al. combines a gold nanoparticle, which is embellished with carboxyl groups with an NHS ester, and adenovirus by a covalent bond.
Additionally, Weissleder et al. teach methods of functionalizing magnetic nanoparticles using water soluble carbodiimides and diamines as crosslinking agents, see the following disclosure:
	[0067] “In another example, carboxy-functionalized MNPs can be converted to amino-functionalized magnetic particles by the use of water-soluble carbodiimides and diamines such as ethylene diamine or hexane diamine. In some implementations, avidin or streptavidin can be attached to nanoparticles for use with a biotinylated binding moiety, such as an oligonucleotide or polypeptide...” 
	[0096] “To conjugate targeting moieties to the particles, we utilized the terminal sulfhydryl or carboxylic acid functional groups. For instance, we could couple biotin molecules to the carboxylic acid groups of DMSA using NHS/EDC chemistry (Nhydroxysuccinimide, NHS; N-ethyl-N′-(3-(dimethylamino)propyl)carbodiimide, EDC).”  
Therefore, it would have been obvious to a person of skill in the art at the effective filing date to utilize both EDC and NHS in a reaction to chemically conjugate groups to nanoparticles.  A person of ordinary skill in the art would have been able to choose the appropriate method of conjugating a magnetic oxide nanoparticle with a virion as cited Almstätter et al. (Figure 1), or Kim et al. (Figures 1-2) based upon the disclosures of Evert et al. and Weissleder et al., which teach the chemical functionalization required for conjugating groups to nanoparticles.
Regarding the inclusion of a photosensitizer in the viral particle of the magnetic nanoparticle-viral conjugate, Almstätter et al. and Kim et al. (Figures 1-2) do not teach this feature of claims 1-6, 8-12, and 20-22. 
Peyman teaches a nanoparticle associated with a virus, e.g., a modified virus, a tumoricidal virus, and/or an adeno-associated virus (AAV).  (See ¶ [0026]).
[0145] In one embodiment, nanoparticles are conjugated with a virus such as adeno-associated virus (AAV) for gene delivery. This embodiment enhances success of viral gene delivery by creating, initially, a weakened area in the thermally-damaged targeted cell membrane. The gene can be delivered in a localized organ, e.g., eye, CNS, heart, spinal cord, peripheral nerves; the gene can be inhaled; the gene can be locally injected or systemically administered for treatment of tumors, infection diseases, degenerative diseases (e.g., Alzheimer's disease, Parkinson's disease), spinal cord injuries, and peripheral nerve injuries; the gene can be introduced in vitro to cells in culture to manipulate DNA of stem cells using a CRISPR/cas9 complex or to enhance function prior to patient administration.

[0102] In one specific embodiment of this general embodiment, the aptamer and nanoparticle and/or quantum dot complex may contain a photosensitizer to effect phototherapy, in addition to hyperthermal therapy.

[0162] One embodiment is a composition of a nanoparticle that is conjugated to an ACPP. The nanoparticle may be cleavably conjugated to the ACPP by, e.g., a linker (e.g., at least ethylene glycol moiety or a (poly)ethylene glycol moiety). In one embodiment, the nanoparticle is labeled with a label such as a fluorescent moiety, chemiluminescent moiety, etc. In one embodiment, the ACPP is labeled with a polycationic cell-penetrating peptide (CPP).

[0189] As described herein, nanoparticles may be biocompatible or rendered biocompatible. In one embodiment, nanoparticles may be associated with liposomes. Nanoparticles may contain and/or be coated with, in whole or in part, materials such as ferric oxide, carbon, diamond, zinc oxide, gold, etc. providing methods to target the nanoparticles to a particular cellular, physiologic, and/or anatomic site. For example, one embodiment described herein uses an alternating magnet or electromagnetic radiation with a metal-containing nanoparticle (e.g., ferromagnetic nanoparticle) to effect therapy (see, e.g., FIG. 5).

Gomez (2015) teach the use of AAV to deliver light responsive proteins to cells, and their use in photodynamic and optogenetic methods, see pages 36-37, and 49-50.  Gomez et al. also teach that AAV could be conjugated to magnetic nanoparticles, and that “[T]ransduction efficiencies by AAV delivered via magnetic microspheres proved 100x better compared to standard AAV transduction.” (Page 30).  However, Gomez did not teach AAV comprising the light responsive photo-inducibly toxic protein KillerRed.  
Byrne et al. teach the use of AAV particles to deliver KillerRed to retinal cells, and to ablated these cells by irradiating the eyes with green light (540-580 nm) to induce toxicity (see Abstract).  Byrne et al. also teach that KillerRed expression can be used to kill tumor cells, see Results section on page 4.  KillerRed is known in the art, the sequence is disclosed in GenBank accession number AY969116, this sequence is 100% identical to SEQ ID NO: 1 as set forth in the instant claims 9 and 22. (See Bulina et al.)
A person skilled in the art could have conceived of including a photosensitizer in magnetic virions of Almstätter et al., in order to raise antitumor action, since Byrne et al. teach that AAV expressing KillerRed could be activated by green light to ablate tumor cells.  Therefore, based upon the cited references, a person skilled in the art would have been motivated to make an invention according to the instant claims by routine experimentation at the effective filing date of the instant invention.  
Regarding claim 12, the tissue specific treatment of the tumor could be achieved by using the appropriate AAV serotype possess a known tropism to deliver the KillerRed protein.  See Gomez page 42, which teaches the following:

    PNG
    media_image1.png
    342
    609
    media_image1.png
    Greyscale

As set forth above, if the person of skill in the art used the appropriate AAV particle, tissue specific delivery of the KillerRed protein (or any other desired photosensitizer or drug) could be achieved by combining the teachings of the cited references. The choice of tumor site as set forth in claim 12, would have been a simple matter of design choice at the effective filing date of the instant invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757. The examiner can normally be reached M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699